UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7051



ROBERT LEON BUCKNER,

                                             Plaintiff - Appellant,

          versus

GOVERNOR OF THE STATE OF MARYLAND; BALTIMORE
COUNTY POLICE DEPARTMENT; BALTIMORE CITY
POLICE DEPARTMENT; ANNE ARUNDEL COUNTY POLICE
DEPARTMENT; BALTIMORE COUNTY SHERIFF'S DEPART-
MENT; ARCHIE GEE, Warden, Patuxent Institu-
tion; KEITH GREENE, Officer, DOC Office,
Patuxent; JAMES M. DEAN, Warden, Baltimore
County Detention Center; COMMISSIONER OF
CORRECTION OF MARYLAND; STATE ADMINISTRATION
BOARD OF ELECTION LAWS; UNKNOWN MEDICAL CON-
TRACTOR AND CORRECTIONAL OFFICERS; BRYANT K.
HOWARD, P.A.; DOCTOR ASHBY, M.D.; UNKNOWN
NURSES; MS. JOHNSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-159-S)

Submitted:   March 21, 1996                 Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Robert Leon Buckner, Appellant Pro Se. Stanley J. Schapiro, Linda
T. Cox, COUNTY ATTORNEY'S OFFICE, Towson, Maryland; John Joseph
Curran, Jr., Attorney General, Richard M. Kastendieck, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Buckner v. Governor of Maryland, No. CA-95-159-S (D. Md.

June 19, 1995). We deny Appellant's motion to appoint counsel and

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2